


Exhibit 10.89

 

Prospect Medical Holdings, Inc.

2008 Omnibus Equity Incentive Plan

 

Restricted Stock Award Agreement

 

General Terms and Conditions

 

WHEREAS, the Company has adopted the Plan (as defined below), the terms of which
are hereby incorporated by reference and made a part of this Agreement; and

 

WHEREAS, the Committee has determined that it would be in the best interests of
the Company and its stockholders to grant the Shares of Restricted Stock
provided for herein to the Participant pursuant to the Plan and the terms set
forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:

 

1.             Definitions. Whenever the following terms are used in this
Agreement, they shall have the meanings set forth below.  Capitalized terms not
otherwise defined herein shall have the same meanings as in the Plan.

 

(a)           “Cause” includes (and is not limited to) dishonesty with respect
to the Company or any Affiliate, insubordination, substantial malfeasance or
non-feasance of duty, unauthorized disclosure of confidential information, and
conduct substantially prejudicial to the business of the Company or any
Subsidiary.  The determination of the Committee as to the existence of “Cause”
will be conclusive on the Participant and the Company.

 

(b)           “Disability” means, “Disability” as defined in an employment
agreement between the Company or any of its Affiliates and the Participant or,
if not defined therein or if there shall be no such agreement, “disability” of
the Participant shall have the meaning ascribed to such term in the Plan.

 

(c)           “Good Reason” means (i) a breach by the Company or any Subsidiary
of any employment or consulting agreement to which the Participant is a party
and (ii) following a Change in Control, (x) the failure of the Company to pay or
cause to be paid the Participant’s base salary or annual bonus when due or
(y) any substantial and sustained diminution in the Participant’s authority or
responsibilities materially inconsistent with the Participant’s position;
provided that either of the events described in clauses (x) and (y) will
constitute Good Reason only if the Company fails to cure such event within 30
days after receipt from the Participant of written notice of the event which
constitutes Good Reason; provided, further, that “Good Reason” will cease to
exist for an event on the sixtieth (60th) day following the later of its
occurrence or the Participant’s knowledge thereof, unless the Participant has
given the Company written notice of his or her termination of employment for
Good Reason prior to such date.

 

(d)           “Plan” means the Prospect Medical Holdings, Inc. 2008 Omnibus
Equity Incentive Plan, as the same may be amended, supplemented or modified from
time to time.

 

(c)           “Restriction Period” means the period set forth in the Notice (as
defined below).

 

--------------------------------------------------------------------------------


 

(f)            “Vesting Date” means each vesting date set forth in the Notice.

 

2.             Grant of Shares. The Company hereby grants to the Participant
(the “Award”), on the terms and conditions hereinafter set forth, the number of
Shares (the “Restricted Shares”) set forth on the Notice of Grant of Restricted
Stock (the “Notice”). Such Shares shall cease to be considered Restricted Shares
once the Shares have vested pursuant to Section 5 of this Agreement.

 

3.             Restricted Shares. The Restricted Shares will be represented by a
Share certificate, or other evidence of ownership (a “stock certificate”),
registered in the name of the Participant and will constitute issued and
outstanding Shares for all corporate purposes.  Each stock certificate will be
issued bearing a restrictive legend in substantially the form as follows:

 

“The shares represented by this certificate are subject to the restrictions,
terms and conditions (including forfeiture and restrictions against transfer)
contained in the Plan and the Agreement) between the registered holder hereof
and Prospect Medical Holdings, Inc.  Copies of the Plan and Agreement are on
file in the Office of the Secretary of Prospect Medical Holdings, Inc.”

 

4.             Restriction Period; Rights of Participant; Custody of Stock
Certificates; and Retained Distributions. Until the end of the Restriction
Period with respect to each portion of the Award, the Participant:

 

(a)           will not have the right to vote the Restricted Shares registered
in his or her name unless such voting rights are required by applicable law; and

 

(b)           will not be entitled to take possession of the stock
certificate(s) representing the Restricted Shares covered by that portion of the
Award; and

 

(c)           may not sell, transfer, encumber or otherwise dispose of the
Restricted Shares covered by that portion of the Award; and

 

(d)           will not receive distributions made or declared with respect to
the Restricted Shares covered by that portion of the Award which the Board or
the Committee shall in its sole discretion designate as retained distributions
(“Retained Distributions”) if such distributions are required by law.  Retained
Distributions will not bear interest or be segregated in a separate account and
will be subject to the same restrictions as the Restricted Shares to which they
relate.

 

During the Restriction Period with respect to each portion of the Award, the
Participant will generally be entitled to exercise all other rights, powers and
privileges of a holder of a Share, not otherwise limited, restricted or
eliminated by this paragraph 4.

 

5.             Vesting and Delivery of Vested Securities. Subject to the terms
and provisions of the Plan and this Agreement (and any Performance Vesting Terms
set forth in Attachment A hereto), on each Vesting Date with respect to the
Award, all of the Restricted Shares and the Retained Distributions, if any,
covered by the portion of the Award related to such Vesting Date shall

 

2

--------------------------------------------------------------------------------


 

become unconditionally vested. Except as otherwise provided in paragraphs 7 and
8, the vesting of such Restricted Shares, and any Retained Distributions
relating thereto shall occur only if the Performance Vesting Terms have been met
and the Participant has continued in Employment of the Company or any of its
Affiliates on the Vesting Date and has continuously been so employed since the
Date of Grant (as defined in the Notice).

 

Reasonably promptly following the Participant’s satisfaction of all requirements
under paragraph 10 hereof, after Restricted Shares and Retained Distributions
vest, the Company will issue and deliver to the Participant new Share
certificates or other evidence of ownership of the vested securities, registered
in the name of the Participant or, if deceased, his or her legatees, personal
representatives or distributees without the legend set forth in paragraph 3 of
this Agreement.

 

6.             Power of Attorney. The Company, its successors and assigns, is
hereby appointed the attorney-in-fact, with full power of substitution, of the
Participant for the sole purpose of carrying out the provisions of this
Agreement and taking any action and executing any instruments which such
attorney-in-fact may deem necessary or advisable to accomplish the purposes
hereof, which appointment as attorney-in-fact is irrevocable and coupled with an
interest.  The Company as attorney-in-fact for the Participant may in the name
and stead of the Participant, make and execute all conveyances, assignments and
transfers (including to the Company) of the Restricted Shares and Retained
Distributions relating thereto held by the Company during the Restriction Period
and the Participant hereby ratifies and confirms all that the Company, as said
attorney-in-fact, shall do by virtue hereof, provided that the foregoing shall
be solely for the purpose of carrying out the provisions of this Agreement. 
Nevertheless, the Participant shall, if so requested by the Company, execute and
deliver to the Company all such instruments as may, in the reasonable judgment
of the Company, be advisable for the purpose.

 

7.             Termination of Employment.

 

(a)           If the Participant’s Employment with the Company and its
Affiliates is (i) terminated by the Participant for any reason other than those
described in clauses (b) and (c) below prior to the Vesting Date with respect to
any portion of the Award, then the Restricted Shares covered by any such portion
of the Award and all Retained Distributions relating thereto shall be completely
forfeited on the date of any such termination, unless otherwise provided in an
employment agreement between the Participant and the Company or a Subsidiary.

 

(b)           If the Participant’s Employment terminates as a result of his or
her (i) death or (ii) Disability, then the Restricted Shares for which a Vesting
Date has not yet occurred and all Retained Distributions relating thereto shall
fully vest on the date of any such termination.

 

(c)           If the Participant’s Employment is terminated by the Company and
its Affiliates for any reason other than for Cause (unless such termination is
due to death or Disability), then a pro rata portion of the Restricted Shares
that would vest on the next Vesting Date, and any Retained Distributions
relating thereto, shall become vested as follows:

 

(x)            the number of Restricted Shares covered by the portion of the
Award that would vest on the next Vesting Date multiplied by;

 

3

--------------------------------------------------------------------------------


 

(y)           a fraction, the numerator of which shall be the number of days
from June 14, 2008 through the date of such termination, and the denominator of
which shall be the number of days from June 14, 2008 through the next succeeding
Vesting Date.

 

If the product of (x) and (y) results in a fractional share, such fractional
share shall be rounded to the next higher whole share.

 

The Restricted Shares and any Retained Distributions related thereto  that have
not vested shall be completely forfeited on the date of any such termination.

 

For purposes of this paragraph 7, a temporary leave of absence shall not
constitute a termination of Employment or a failure to be continuously employed
by the Company or any Affiliate regardless of the Participant’s payroll status
during such leave of absence if such leave of absence is approved in writing by
the Company or any Affiliate, subject to the other terms and conditions of this
Agreement and the Plan.

 

In the event the Participant’s Employment with the Company or any of its
Affiliates is terminated, the Participant shall have no claim against the
Company with respect to the Restricted Shares and related Retained
Distributions, if any, other than as set forth in this paragraph 7, the
provisions of this paragraph 7 being the sole remedy of the Participant with
respect thereto.

 

8.             Acceleration of Vesting Date. In the event a Change in Control,
subject to paragraph 9, has occurred, the Committee, in its discretion, may
elect to accelerate the vesting of any or all unvested Awards as of the date of
such Change in Control.  Unless the Committee establishes terms to the contrary,
upon such discretionary acceleration the Award will vest in full upon the
earlier of (i) the expiration of the one-year period immediately following the
Change in Control, provided the Participant’s Employment with the Company and
its Affiliates has not terminated, (ii) the original Vesting Date with respect
to each portion of the Award, or (iii) the termination of the Participant’s
Employment by the Company or any of its Affiliates (A) by the Company other than
for Cause (unless such termination is due to death or Disability) or (B) by the
Participant for Good Reason.  In the event of any such vesting as described in
clauses (i) and (iii) of the preceding sentence, the date described in such
clauses shall be treated as the Vesting Date.

 

9.             Limitation on Acceleration. Notwithstanding any provision to the
contrary in the Plan or this Agreement, if the Payment (as hereinafter defined)
due to the Participant hereunder as a result of the acceleration of vesting of
the Restricted Shares pursuant to paragraph 8 of this Agreement, either alone or
together with all other Payments received or to be received by the Participant
from the Company or any of its Affiliates (collectively, the “Aggregate
Payments”), or any portion thereof, would be subject to the excise tax imposed
by Section 4999 of the Code (or any successor thereto), the following provisions
shall apply:

 

(a)           If the net amount that would be retained by the Participant after
all taxes on the Aggregate Payments are paid would be greater than the net
amount that would be retained by the Participant after all taxes are paid if the
Aggregate Payments were limited to the largest amount

 

4

--------------------------------------------------------------------------------


 

that would result in no portion of the Aggregate Payments being subject to such
excise tax, the Participant shall be entitled to receive the Aggregate Payments.

 

(b)           If, however, the net amount that would be retained by the
Participant after all taxes were paid would be greater if the Aggregate Payments
were limited to the largest amount that would result in no portion of the
Aggregate Payments being subject to such excise tax, the Aggregate Payments to
which the Participant is entitled shall be reduced to such largest amount.

 

The term “Payment” shall mean any transfer of property within the meaning of
Section 280G of the Code.

 

The determination of whether any reduction of Aggregate Payments is required and
the timing and method of any such required reduction in Payments under this
Agreement or in any such other Payments otherwise payable by the Company or any
of its Affiliates consistent with any such required reduction, shall be made by
the Participant, including whether any portion of such reduction shall be
applied against any cash or any shares of stock of the Company or any other
securities or property to which the Participant would otherwise have been
entitled under this Agreement or under any such other Payments, and whether to
waive the right to the acceleration of the Payment due under this Agreement or
any portion thereof or under any such other Payments or portions thereof, and
all such determinations shall be conclusive and binding on the Company and its
Affiliates.  To the extent that Payments hereunder or any such other Payments
are not paid as a consequence of the limitation contained in this paragraph 9,
then the Restricted Shares and Retained Distributions related thereto (to the
extent not so accelerated) and such other Payments (to the extent not vested)
shall be deemed to remain outstanding and shall be subject to the provisions
hereof and of the Plan as if no acceleration or vesting had occurred.  Under
such circumstances, if the Participant terminates Employment for Good Reason or
is terminated by the Company or any of its Affiliates without Cause, the
Restricted Shares and Retained Distributions related thereto (to the extent that
they have not already become vested) shall become immediately vested in their
entirety upon such termination subject to the provisions relating to
Section 4999 of the Code set forth herein.

 

The Company shall promptly pay, upon demand by the Participant, all legal fees,
court costs, fees of experts and other costs and expenses which the Participant
incurred in any actual, threatened or contemplated contest of the Participant’s
interpretation of, or determination under, the provisions of this paragraph 9.

 

10.           Withholding Taxes. The Participant agrees that, subject to
paragraph 11 hereof,

 

(a)           Obligation to Pay Withholding Taxes. Upon the vesting of any
portion of the Award of Restricted Shares and the Retained Distributions
relating thereto, the Participant will be required to pay to the Company any
applicable Federal, state, local or foreign withholding tax due as a result of
such vesting.  The Company’s obligation to deliver the Restricted Shares or
Retained Distributions shall be subject to such payment of withholding taxes. 
The Company and its Affiliates shall, to the extent permitted by law, have the
right to deduct from any payment of any kind otherwise due to the Participant
the amount of any Federal, state, local or foreign withholding taxes due with
respect to such vesting.

 

5

--------------------------------------------------------------------------------


 

(b)           Payment of Taxes with Stock. Subject to the Committee’s right to
disapprove any such election and require the Participant to pay the required
withholding tax in cash and subject to paragraph 11 hereof, the Participant
shall have the right to elect to pay the required withholding tax associated
with Shares to be received upon vesting or which are otherwise owned by the
Participant.  Unless the Company shall permit another valuation method to be
elected by the Participant, Shares used to pay any required withholding taxes
shall be valued at the mean between the high and low sales price of a Share as
reported on the principal market for the Company’s common stock on the date the
withholding tax becomes due (hereinafter called the “Tax Date”).

 

(c)           Conditions to Payment of Taxes with Stock. Any election to pay
withholding taxes with stock must be made on or prior to the Tax Date and will
be irrevocable once made.  Any such election must be made in conformity with
conditions established by the Committee from time to time.

 

11.           Section 83(b) Election. If the Participant properly elects (which,
apart from any other notice required by law, shall require that the Participant
notify the Company of such election at the time it is made) within 30 days after
the Date of Grant or, in certain circumstances, within 30 days after the date
any condition precedent to the Award is satisfied, to include in gross income
for Federal income tax purposes an amount equal to the fair market value of such
Restricted Shares on the Date of Grant, the holder shall promptly pay to the
Company any Federal, state, local or foreign withholding taxes due with respect
to such Restricted Shares.  If the Participant fails to make such payment, the
Company and its Affiliates shall, to the extent permitted by law, have the right
to deduct from any payment of any kind otherwise due to the Participant any
Federal, state, local or foreign withholding taxes due with respect to such
Restricted Shares.  Participants may use Shares otherwise owned by them to pay
such withholding taxes provided such Participants comply with the provisions of
paragraph 10 hereof, including paragraph 10(c).

 

12.           Changes in Capitalization and Government and Other Regulations.
The Award shall be subject to all of the terms and provisions as provided in
this Agreement and in the Plan, which are incorporated by reference herein and
made a part hereof, including, without limitation, the provisions of Section 10
of the Plan (generally relating to adjustments to the number of Shares subject
to the Award, upon certain changes in capitalization and certain reorganizations
and other transactions).

 

13.           Forfeiture. The Company and the Participant agree that a breach of
any of the foregoing restrictions or a breach of any of the other restrictions,
terms and conditions of the Plan or this Agreement, with respect to any of the
Restricted Shares or any Retained Distributions relating thereto, except as
waived by the Board or the Committee, will cause a forfeiture of such Restricted
Shares and any Retained Distributions relating thereto.

 

14.           Right of Company to Terminate Employment. Nothing contained in the
Plan or this Agreement shall confer on any Participant any right to continue in
the employ of the Company or any of its Affiliates and the Company and any such
Affiliate shall have the right to terminate the Employment of the Participant at
any such time, with or without cause, notwithstanding the fact that some or all
of the Restricted Shares and Retained Distributions covered by this Agreement
may be forfeited as a result of such termination.

 

6

--------------------------------------------------------------------------------


 

15.           Notices. Any notice which either party hereto may be required or
permitted to give the other shall be in writing and may be delivered personally
or by mail, postage prepaid, addressed to the Company in care of its Corporate
Secretary at the principal executive office of the Company, with a copy to the
Director, Human Resources, at the principal executive office of the Company, and
to the Participant at his or her address, as it is shown on the records of the
Company or its Affiliate, or in either case to such other address as the Company
or the Participant, as the case may be, by notice to the other may designate in
writing from time to time.

 

16.           Interpretation and Amendments. The Committee has plenary authority
to interpret this Agreement and the Plan, to prescribe, amend and rescind
rules relating thereto and to make all other determinations in connection with
the administration of the Plan.  The Committee may from time to time modify or
amend this Agreement in accordance with the provisions of the Plan, provided
that no such amendment shall adversely affect the rights of the Participant
under this Agreement without his or her consent.

 

17.           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the Company and its successors and assigns, and shall be
binding upon and inure to the benefit of the Participant and his or her
legatees, distributees and personal representatives.

 

18.           Copy of the Plan. By entering into the Agreement, the Participant
agrees and acknowledges that he or she has received and read a copy of the Plan.

 

19.           Governing Law. The Agreement shall be governed by, and construed
in accordance with, the laws of the State of Delaware without regard to any
choice of law rules thereof which might apply the laws of any other
jurisdiction.

 

20.           Waiver of Jury Trial. To the extent not prohibited by applicable
law which cannot be waived, each party hereto hereby waives, and covenants that
it will not assert (whether as plaintiff, defendant or otherwise), any right to
trial by jury in any forum in respect of any suit, action, or other proceeding
arising out of or based upon this Agreement.

 

21.           Submission to Jurisdiction; Service of Process. Each of the
parties hereto hereby irrevocably submits to the jurisdiction of the state
courts of the State of Delaware and the jurisdiction of the United States
District Court for the District of Delaware for the purposes of any suit, action
or other proceeding arising out of or based upon this Agreement.  Each of the
parties hereto to the extent permitted by applicable law hereby waives, and
agrees not to assert, by way of motion, as a defense, or otherwise, in any such
suit, action or proceeding brought in such courts, any claim that it is not
subject personally to the jurisdiction of the above-named courts, that its
property is exempt or immune from attachment or execution, that such suit,
action or proceeding in the above-referenced courts is brought in an
inconvenient forum, that the venue of such suit, action or proceedings, is
improper or that this Agreement may not be enforced in or by such court.  Each
of the parties hereto hereby consents to service of process by mail at its
address to which notices are to be given pursuant to paragraph 15 hereof.

 

22.           Personal Data. The Company, the Participant’s local employer and
the local employer’s parent company or companies may hold, collect, use, process
and transfer, in electronic or other form, certain personal information about
the Participant for the exclusive purpose of

 

7

--------------------------------------------------------------------------------


 

implementing, administering and managing the Participant’s participation in the
Plan.  Participant understands that the following personal information is
required for the above named purposes: his/her name, home address and telephone
number, office address (including department and employing entity) and telephone
number, e-mail address, date of birth, citizenship, country of residence at the
time of grant, work location country, system employee ID, employee local ID,
employment status (including international status code), supervisor (if
applicable), job code, title, salary, bonus target and bonuses paid (if
applicable), termination date and reason, tax payer’s identification number, tax
equalization code, US Green Card holder status, contract type
(single/dual/multi), any shares of stock or directorships held in the Company,
details of all awards of Restricted Shares (including number of grants, grant
dates, price, vesting type, vesting dates, and any other information regarding
Restricted Shares that have been granted, canceled, vested, or forfeited) with
respect to the Participant, estimated tax withholding rate, brokerage account
number (if applicable), and brokerage fees (the “Data”).  Participant
understands that Data may be collected from the Participant directly or, on
Company’s request, from Participant’s local employer.  Participant understands
that Data may be transferred to third parties assisting the Company in the
implementation, administration and management of the Plan, including the brokers
approved by the Company, the broker selected by the Participant from among such
Company-approved brokers (if applicable), tax consultants and the Company’s
software providers (the “Data Recipients”).  Participant understands that some
of these Data Recipients may be located outside the Participant’s country of
residence, and that the Data Recipient’s country may have different data privacy
laws and protections than the Participant’s country of residence.  Participant
understands that the Data Recipients will receive, possess, use, retain and
transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing the Participant’s participation in the
Plan, including any requisite transfer of such Data as may be required for the
administration of the Plan and/or the subsequent holding of shares of common
stock on the Participant’s behalf by a broker or other third party with whom the
Participant may elect to deposit any shares of common stock acquired pursuant to
the Plan.  Participant understands that Data will be held only as long as
necessary to implement, administer and manage the Participant’s participation in
the Plan.  Participant understands that Data may also be made available to
public authorities as required by law, e.g., to the U.S. government. 
Participant understands that the Participant may, at any time, review Data and
may provide updated Data or corrections to the Data by written notice to the
Company.  Except to the extent the collection, use, processing or transfer of
Data is required by law, Participant may object to the collection, use,
processing or transfer of Data by contacting the Company in writing. 
Participant understands that such objection may affect his/her ability to
participate in the Plan.  Participant understands that he/she may contact the
Company’s Human Resources Director to obtain more information on the
consequences of such objection.

 

23.           Consent of Spouse. If the Participant is married as of the date of
this Agreement, the Participant’s spouse shall execute a Consent of Spouse in
the form of Exhibit A hereto, effective as of the date hereof.  Such consent
shall not be deemed to confer or convey to the spouse any rights in the
Restricted Shares that do not otherwise exist by operation of law or the
agreement of the parties.  If the Participant marries or remarries subsequent to
the date hereof, the Participant shall, not later than 60 days thereafter,
obtain the new spouse’s acknowledgement of and consent to the existence and
binding effect of all restrictions contained in this Agreement by such spouse’s
executing and delivering a Consent of Spouse in the form of Exhibit A.

 

8

--------------------------------------------------------------------------------


 

24.           Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be considered an original and shall become
effective when one or more counterparts have been signed by each of the parties
hereto and delivered to the other party hereto. Execution and delivery shall be
deemed effective whether made via hard copy with manual signatures or via email
or fax transmission with facsimile signatures.

 

(Signature Page Follows)

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
15th day of August, 2008 at Los Angeles, California.

 


COMPANY


 


 


 

PROSPECT MEDICAL HOLDINGS, INC.

 

 

 

 

 

By:

  /s/ Samuel S. Lee

 

 

Name: Samuel S. Lee

 

 

Title: Chief Executive Officer

 

 

 

 

 

PARTICIPANT

 

 

 

 

 

  /s/ Mike Heather

 

Name: Mike Heather

 

 

--------------------------------------------------------------------------------


 

Prospect Medical Holdings, Inc.

2008 Omnibus Equity Incentive Plan

 

Notice of Grant of Restricted Stock

 

PROSPECT MEDICAL HOLDINGS, INC. (the “Company”), pursuant to the Company’s 2008
Omnibus Equity Incentive Plan (the “Plan”), hereby grants (the “Award”) to the
undersigned Participant the following restricted Shares (the “Restricted
Shares”), subject to the terms and conditions of this Notice, the 2008
Restricted Stock Award Agreement (the “Restricted Stock Agreement”) and the
Plan. The Plan and the Restricted Stock Agreement are both incorporated into and
made a part of this Notice.

 

1.             Participant’s Name: Mike Heather

 

2.             Grant Information for this Award:

 

Date of Grant: August 15, 2008

 

Total Number of Restricted Shares Granted: 200,000

 

3.             The vesting dates shall be:

 

Shares

 

Vesting Date

 

Performance Vesting (Yes/No)

133,333

 

August 15, 2008

 

No

66,667

 

June 14, 2009

 

No

 

subject to earlier forfeiture of unvested Shares in certain circumstances,
including termination of Employment, and accelerated vesting, as provided in the
Restricted Stock Agreement and the Plan. If Performance Vesting terms apply,
they will be set forth in Attachment A to this Notice and the Restricted Stock
Agreement.

 

4.             Restriction Period.

 

The Restriction Period for the Restricted Shares granted hereunder shall be
(i) the period commencing on the Date of Grant and ending at the close of
business on the Vesting Date with respect to the portion of the Restricted
Shares corresponding to such Vesting Date.

 

5.             I acknowledge that I have read and will comply with the Company’s
Insider Trading Policy, which I understand may be updated from time to time.

 

6.             I acknowledge and agree that if I do not make a valid
Section 83(b) election, I will owe withholding taxes at each Vesting Date on the
portion of the Restricted Shares for which the Restriction Period has lapsed and
that I must elect the method of payment of such withholding taxes in advance of
the Vesting Date in accordance with the procedures established by the Company,
and that such procedures may change and be updated over time.

 

--------------------------------------------------------------------------------


 

7.             This Notice may be executed in one or more counterparts, each of
which shall be considered an original and shall become effective when one or
more counterparts have been signed by each of the parties hereto and delivered
to the other party hereto. Execution and delivery shall be deemed effective
whether made via hard copy with manual signatures or via email or fax
transmission with facsimile signatures.

 

IN WITNESS WHEREOF, the Company has caused this Notice to be signed by its duly
authorized officer or agent as of the 15th day of August, 2008.

 

 

Prospect Medical Holdings, Inc.

 

 

 

 

 

By:

  /s/ Linda Hodges

 

 

Linda Hodges

 

 

Executive Vice President

 

Accepted and Agreed to:

 

Participant:

  /s/ Mike Heather

 

 

  (Signature)

 

 

 

Home Address:

 

Business Address:

 

 

 

 

 

  1920 E. 17th Street Ste. 200

 

 

 

 

 

  Santa Ana, CA 92705

 

--------------------------------------------------------------------------------
